In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 15‐2526 
EMPRESS CASINO JOLIET CORP., et al., 
                                                 Plaintiffs‐Appellees, 

                                  v. 

BALMORAL RACING CLUB, INC. and MAYWOOD PARK TROTTING 
ASSOCIATION, INC., 
                                  Defendants‐Appellants. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
           No. 09 C 3585 — Matthew F. Kennelly, Judge. 
                     ____________________ 

    ARGUED JANUARY 12, 2016 — DECIDED AUGUST 2, 2016 
                ____________________ 

   Before WOOD,  Chief Judge, and  WILLIAMS and HAMILTON, 
Circuit Judges. 
    HAMILTON, Circuit Judge. This appeal pits casinos against 
racetracks  in  our  circuit’s  latest  encounter  with  the  Blago‐
jevich corruption scandal in Illinois. In 2008, John Johnston, a 
horse racetrack executive, promised a $100,000 campaign con‐
tribution  to then‐Governor Rod  Blagojevich  in exchange  for 
his signature on a bill to tax the largest casinos in Illinois for 
2                                                       No. 15‐2526 

the  direct  benefit  of  the  Illinois  horseracing  industry.  After 
Blagojevich’s  corruption  came  to  light,  the  casinos  sued  the 
racetracks, alleging a conspiracy to violate the federal Racket‐
eer Influenced and Corrupt Organizations Act (“RICO”), 18 
U.S.C. § 1961 et seq., and state‐law claims for civil conspiracy 
and  unjust  enrichment.  A  jury  awarded  the  casinos 
$25,940,000  in  damages,  which  was  trebled  under  RICO  to 
$77,820,000.  The  racetracks  argue  on  appeal  that  plaintiffs 
failed to prove a RICO conspiracy, that the district court erred 
by  allowing  plaintiffs  to  add  the  state‐law  claims,  and  that 
other asserted errors warrant a new trial. 
    We affirm the district court in all respects except one: the 
jury did not have legally sufficient evidence to support a ver‐
dict finding a conspiracy to engage in a “pattern” of racket‐
eering activity, as required for liability on a RICO conspiracy 
theory. The casinos are still entitled to the $25,940,000 in dam‐
ages on the state‐law claims, but not to have those damages 
trebled under RICO. 
    We first review the factual and procedural background of 
this case. Second, we examine the sufficiency of the evidence 
of an illegal agreement and a pattern of racketeering activity. 
Third, we address the late amendment to the complaint to add 
the  state‐law  claims.  Finally,  we  examine  several  claims  of 
trial error. 
I.  Factual and Procedural Background 
    After  Illinois  legalized  riverboat  casino  gambling  in  the 
early 1990s, see 230 ILCS 10/3, the Illinois horseracing indus‐
try wanted to make up for the business it claimed to have lost 
as a result. It turned to state government for help. In 2006, Il‐
linois enacted H.B. 1918, which we refer to as the 2006 Act. It 
No. 15‐2526                                                       3

required the four largest casinos in the state (casinos earning 
more than $2 million in adjusted gross receipts in 2004) to pay 
three percent of their daily adjusted gross receipts into a trust 
fund for the benefit of the horseracing industry. 2006 Ill. Legis. 
Serv. P.A. 94‐804 (H.B. 1918). The 2006 Act contained a “sun‐
set” provision to expire at the end of May 2008. 
   This appeal focuses on the racetracks’ effort to renew the 
law in what we call the 2008 Act. The Johnston family owns 
several businesses, including shares in the racetrack defend‐
ants Maywood Park Trotting Association, Inc. and Balmoral 
Racing Club, Inc. John Johnston was an executive at the two 
defendant racetracks and one of the beneficiaries of the family 
trust that partially owned the tracks. In May 2007, Johnston 
hired Alonzo Monk as a lobbyist for the racetracks. Monk had 
been  a longtime aide to Governor Rod Blagojevich  and  had 
served as Blagojevich’s chief of staff and campaign manager 
before starting his own lobbying and consulting business. 
    Monk worked to renew the 2006 Act’s horseracing subsidy 
that was to sunset. The casinos allege that this effort involved 
a quid pro quo agreement between Blagojevich and Johnston to 
trade a $100,000 campaign contribution for the governor’s sig‐
nature on the 2008 bill. The primary evidence at issue in this 
appeal  is  a  series  of meetings  and  phone  calls  among  John‐
ston,  Monk,  and  Blagojevich.  The  federal  government  re‐
corded many of the calls and conversations during a broader 
criminal  investigation of Blagojevich. We lay out the  details 
below  in  our  discussion  of  the  sufficiency  of  evidence.  In 
broad terms, in April 2008, Johnston met with Blagojevich at 
the  governor’s  campaign  fundraising  office.  The  two  dis‐
cussed the expiration of the 2006 Act. At the end of the meet‐
4                                                      No. 15‐2526 

ing  Blagojevich  brought  up  Johnston’s  support  for  his  cam‐
paign. There is no evidence that Johnston agreed to make a 
contribution  at  that  time,  and  no  payment  was  made  then. 
That  meeting  did  not  succeed  in  securing  the  2006  Act’s  re‐
newal. At the end of May 2008, the 2006 Act expired. 
   In August or September 2008, Johnston agreed to make a 
$100,000  contribution  to  Blagojevich’s  campaign,  but  he  did 
not pay immediately. A number of conversations followed in‐
volving  Monk,  Johnston,  Governor  Blagojevich,  and  his 
brother Rob. 
    On  November  20,  2008,  the  legislature  passed  the  2008 
Act,  which  was  presented  to  Governor  Blagojevich  on  No‐
vember 24 for his signature. The governor did not sign imme‐
diately, but there followed a number of conversations among 
Blagojevich,  Monk,  and  Johnston.  As  we  explain  below,  on 
December 3, 2008, according to Monk’s testimony, the quid pro 
quo agreement was pinned down and Johnston committed to 
make the contribution in return for the governor’s signature.  
   Blagojevich was arrested on December 9. On December 15, 
while  on  pretrial  release  and  before  he  was  impeached  and 
removed from office, he signed the 2008 Act. Johnston never 
made  the  promised  contribution.  Monk  pled  guilty  to  con‐
spiring with Blagojevich to solicit a bribe from Johnston. John‐
ston received immunity from prosecution and testified before 
a grand jury and at Blagojevich’s criminal trials. 
    The  casinos  subject  to  the  tax  sued  Johnston,  Balmoral, 
Maywood,  and  other  defendants  no  longer  involved  in  the 
case (for convenience we refer to defendant‐appellants as “the 
racetracks”). The casinos alleged that the racetracks had vio‐
lated  18  U.S.C.  § 1962(d)  by  conspiring  to  violate  RICO.  In 
No. 15‐2526                                                                       5

2013, the district court granted summary judgment in favor of 
the racetracks, concluding that the casinos had not offered ev‐
idence  sufficient  to  show  that  the  racetracks’  alleged  bribes 
proximately  caused  the  casinos’  losses  pursuant  to  the  2006 
and  2008  tax  legislation.  Empress  Casino  Joliet  Corp.  v.  Blago‐
jevich,  No.  09  C  3585,  2013  WL  4478741  (N.D.  Ill.  Aug.  19, 
2013).  
    We  affirmed  summary judgment regarding the 2006 Act 
but  reversed  regarding  the  2008  Act.  Empress  Casino  Joliet 
Corp. v. Johnston, 763 F.3d 723, 728 (7th Cir. 2014) (Empress Ca‐
sino III).1 We held that the racetracks had not presented evi‐
dence sufficient to survive summary judgment that campaign 
contributions to Blagojevich had proximately caused the leg‐
islature’s passage of the 2006 Act or that the racetracks bribed 
Blagojevich to sign the 2006 Act. Id. at 729, 731. But on the 2008 
Act, we held there was sufficient evidence that the racetracks 
formed a quid pro quo agreement with Blagojevich that caused 
him to sign the Act. Id. at 731–33. In allowing claims on the 
2008 Act to go forward, we stressed that the only RICO ele‐
ment we were deciding was the issue of proximate cause, not‐
ing in particular that the pattern requirement remained open. 
Id. at 734–35. 

                                                 
1 See also Empress Casino Joliet Corp. v. Blagojevich, 638 F.3d 519 (7th Cir. 

2011) (Empress Casino I) (legislative immunity for Blagojevich), opinion va‐
cated in part, 649 F.3d 799 (7th Cir. 2011), and Empress Casino Joliet Corp. v. 
Balmoral Racing Club, Inc., 651 F.3d 722 (7th Cir. 2011) (en banc) (Empress 
Casino II) (Tax Injunction Act barred constructive trust claim). The casinos 
have also unsuccessfully challenged the constitutionality of the 2006 and 
2008  Acts  in  state  court.  Empress  Casino  Joliet  Corp.  v.  Giannoulias,  896 
N.E.2d 277 (Ill. 2008); Empress Casino Joliet Corp. v. Giannoulias, 942 N.E.2d 
783 (Ill. App. 2011). 
6                                                                  No. 15‐2526 

    After we reversed summary judgment on the 2008 Act, the 
district  court  allowed  plaintiffs  to  amend  their  complaint, 
over defendants’ objections, to add state‐law claims for civil 
conspiracy and unjust enrichment. The court also denied de‐
fendants’  motion  for  summary  judgment  focusing  on  the 
RICO pattern requirement.2 
   The jury found for the casinos on all counts and awarded 
them  $25,940,000  in  damages,  which  was  trebled  under 
RICO’s civil damages provision to $77,820,000. See 18 U.S.C. 
§ 1964(c). This appeal followed, challenging the sufficiency of 
the  evidence  supporting  the  RICO  count  and  the  district 
court’s  grant  of  leave  to  amend  the  complaint,  and  arguing 
that various alleged errors warrant a new trial.3 
II.  Sufficiency of the Evidence 
    The  racetracks  appeal  the  district  court’s  denial  of  their 
Rule 50(b) renewed motion for judgment as a matter of law. 
They argue that the evidence presented at trial cannot support 
several aspects of the verdict that they engaged in a racketeer‐
ing conspiracy in violation of 18 U.S.C. § 1962(d). We review 
de novo the denial of a Rule 50(b) motion. Lawson v. Sun Mi‐
crosystems, Inc., 791 F.3d 754, 761 (7th Cir. 2015). We construe 
the trial evidence “strictly in favor of the party who prevailed 
before the jury.” Passananti v. Cook County, 689 F.3d 655, 659 

                                                 
2 The district judge took a prudent approach by denying summary judg‐

ment and allowing the pattern issue to go to the jury. The issue is fairly 
debatable,  and  because  Judge  Kennelly  handled  the  issue  so  deftly,  we 
need not order a new trial. 
3 The jury also awarded a total of $4 million in punitive damages against 

Johnston  personally,  $1  million  for  each  of  four  plaintiffs.  Johnston  dis‐
missed his appeal voluntarily after settling with plaintiffs.  
No. 15‐2526                                                          7

(7th  Cir.  2012).  We  look  to  see  whether  a  reasonable  jury 
would have “a legally sufficient evidentiary basis to find for 
the party on that issue.” Fed. R. Civ. P. 50(a)(1); Lawson, 791 
F.3d at 761. 
    The statute defines RICO conspiracy by reference to a di‐
rect RICO violation. 18 U.S.C. § 1962(d). A direct RICO viola‐
tion under § 1962(c) requires “(1) conduct (2) of an enterprise 
(3)  through  a  pattern  (4)  of  racketeering  activity.”  Sedima, 
S.P.R.L. v. Imrex Co., 473 U.S. 479, 496 (1985) (footnote omit‐
ted).  As  with  any  conspiracy,  a  RICO  conspirator  “must  in‐
tend to further an endeavor which, if completed, would sat‐
isfy all of the elements of a substantive criminal offense, but it 
suffices that he adopt the goal of furthering or facilitating the 
criminal  endeavor.”  Salinas  v.  United  States,  522  U.S.  52,  65 
(1997).  
    A  RICO  conspiracy  requires  proof  “that  (1)  the  defend‐
ant[s] agreed to maintain an interest in or control of an enter‐
prise or to participate in the affairs of an enterprise through a 
pattern of racketeering activity, and (2) the defendant[s] fur‐
ther agreed that someone would commit at least two predi‐
cate  acts  to  accomplish  these  goals.”  Empress  Casino  III,  763 
F.3d at 734–35 (internal quotation marks and citations omit‐
ted;  alteration  in  original).  Courts  have  further  fleshed  out 
those  requirements.  A  RICO  conspirator  need  not  agree  to 
commit personally two predicate acts in furtherance of the en‐
terprise;  rather,  he  must  agree  that  someone  will  commit 
them. Salinas, 522 U.S. at 65. And to agree to control or partic‐
ipate in the affairs of an enterprise through a pattern of rack‐
eteering activity, one need not agree to “personally participate 
in the operation or management of the enterprise.” Brouwer v. 
Raffensperger, Hughes & Co., 199 F.3d 961, 967 (7th Cir. 2000). 
8                                                      No. 15‐2526 

Rather, one must “knowingly agree to perform services of a 
kind which facilitate the activities of those who are operating 
the enterprise in an illegal manner.” Id.  
    The  racetracks  argue  that  a  rational  jury  could  not  have 
found  from  the  evidence  presented  at  trial:  (1)  that  they 
agreed to facilitate a RICO enterprise; (2) that the racetracks 
made a quid pro quo agreement with Blagojevich; (3) that the 
racetracks  agreed  that  someone  would  commit  two  RICO 
predicate acts; or (4) that the agreed‐on scheme would form a 
pattern of racketeering activity. We address these challenges 
in turn. The first issue was waived by failure to raise it in the 
Rule 50 motion. The evidence supports a finding of a quid pro 
quo agreement that extended to at least two predicate acts of 
racketeering, but that evidence does not support a finding of 
an agreement to engage in a pattern of racketeering activity. 
     A.  Facilitating a RICO Enterprise 
    The racetracks did not properly preserve for appeal their 
argument that the evidence did not support a finding that the 
racetracks agreed to facilitate the Blagojevich racketeering en‐
terprise.  To  preserve  a  sufficiency‐of‐the‐evidence  challenge 
for appeal in a civil case, a party must move for judgment as 
a matter of law under Federal Rule of Civil Procedure 50(a) 
and renew that motion under Rule 50(b) after the jury’s ver‐
dict. Ortiz v. Jordan, 562 U.S. 180, 189 (2011). In their Rule 50(a) 
and (b) motions, the racetracks challenged the sufficiency of 
the  evidence  on  the  other  grounds  we  address  below.  In  a 
footnote in their Rule 50(b) motion, the racetracks did “incor‐
porate by reference” their entire earlier supplemental motion 
for summary judgment, which included an argument about 
facilitation.  However,  the  racetracks  did  not  argue  in  their 
Rule 50 motions that there was insufficient evidence that they 
No. 15‐2526                                                               9

knowingly facilitated the activities of the racketeering enter‐
prise. 
     To avoid the Rule 50 problem, the racetracks suggest that 
we review instead whether the district court erred in denying 
their supplemental motion for summary judgment. But denial 
of  summary  judgment  is  an  interlocutory  matter  subsumed 
by a final judgment. Once a jury has rendered its verdict, “the 
full record developed in court supersedes the record existing 
at the time of the summary‐judgment motion.” Ortiz, 562 U.S. 
at 184; see also Lawson, 791 F.3d at 761 (“summary judgment 
relies on evidentiary predictions, which are unnecessary once 
a jury has found the actual facts”). After trial, the summary 
judgment denial is ancient history and not subject to appeal. 
     The racetracks argue that, even after the jury has rendered 
its  verdict,  we  should  review  the  denial  of  summary  judg‐
ment as to purely legal issues. See Lawson, 791 F.3d at 761–62 
& n.2 (contract interpretation issue was reviewable, but not‐
ing circuit split on issue); Chemetall GmbH v. ZR Energy, Inc., 
320 F.3d 714, 718–20 (7th Cir. 2003) (same). This controversial 
exception  for  purely  legal  issues  does  not  apply  here.  The 
racetracks’ argument regarding facilitation challenges the suf‐
ficiency of the evidence supporting the jury’s verdict, so their 
failure  to  raise  the  argument  in  Rule  50(a)  and  (b)  motions 
blocks that particular argument on appeal. See Brown v. Smith, 
No. 15‐1114, — F.3d —, —, 2016 WL 3536619, at *3 (7th Cir. 
June 28, 2016) (factual issue not properly preserved for appel‐
late review after trial absent Rule 50(b) motion).4 

                                                 
4 In any event, we are satisfied that there was no independent merit to the 
racetracks’ facilitation argument, based on the evidence of the quid pro quo 
agreement to bribe Blagojevich.
10                                                    No. 15‐2526 

      B.  Quid Pro Quo Agreement 
   We  proceed  to  the  racetracks’  properly  preserved  chal‐
lenges to the sufficiency of the evidence supporting the jury’s 
findings  of  a  quid  pro  quo  agreement  encompassing  at  least 
two predicate acts as part of a pattern of racketeering activity. 
    The racetracks’ liability in this case depends on evidence 
sufficient to enable a jury to find that there was a quid pro quo 
agreement. An agreement forms the core of liability for RICO 
conspiracy under 18 U.S.C. § 1962(d). See Salinas, 522 U.S. at 
63–64. A quid pro quo agreement to trade a campaign contribu‐
tion for the governor’s signature is the foundation of the casi‐
nos’ claim for a RICO conspiracy, as well as for their state‐law 
claims for civil conspiracy and unjust enrichment. 
    The parties presented sufficient evidence at trial to allow 
a rational jury to find a quid pro quo agreement between John‐
ston and Blagojevich. First, ample evidence shows that Monk 
and Blagojevich communicated to Johnston that Blagojevich 
would trade his signature on the 2008 Act for a campaign con‐
tribution.  Second,  the  jury  could  conclude  that  Johnston 
agreed to this arrangement on behalf of the racetracks.  
    The casinos argue that Blagojevich first delivered the mes‐
sage that he was looking for a bribe in an April 2008 meeting. 
In that meeting, Johnston met with Blagojevich at the gover‐
nor’s  campaign  fundraising  office.  Among  other  things,  the 
two discussed the expiration of the 2006 Act. At the end of the 
meeting, Blagojevich told Johnston that he appreciated John‐
ston’s past support and hoped he would continue his support 
in the future. Johnston testified that he did not respond to the 
comment because he and his father had already decided not 
to contribute to Blagojevich in 2008. Johnston agreed that he 
No. 15‐2526                                                       11

understood that “what Mr. Blagojevich was looking for in that 
meeting was a contribution.” 
    We need not decide whether the evidence of that meeting 
alone  provided  sufficient  evidence  to  infer  an  illegal  agree‐
ment. Soliciting a campaign contribution, even from a constit‐
uent pushing an agenda, is legal and “in a very real sense is 
unavoidable  so  long  as  election  campaigns  are  financed  by 
private  contributions  or  expenditures.”  McCormick  v.  United 
States, 500 U.S. 257, 272 (1991). Exchanging a campaign con‐
tribution for state action, however, is not legal. Id. at 272–73. 
Juxtaposing the discussion of the two topics so closely is dan‐
gerous, walking close to the edge of thin legal ice. But the ev‐
idence does not show that Johnston agreed to the proposed 
exchange in that April meeting with Blagojevich. 
    Later events provide more evidence from which the jury 
could have found that Johnston agreed to exchange the cam‐
paign contribution for the governor’s signature sometime in 
August or September 2008. Sometime in that period, Blago‐
jevich called Johnston. Johnston testified that he received the 
only phone call he ever received from Blagojevich in August, 
and he denied that Blagojevich asked him for a $100,000 con‐
tribution  in  that  call.  But  Monk  testified  that  in  September 
2008,  Governor  Blagojevich  called  Johnston  and  secured  a 
commitment for a $100,000 campaign contribution. A Blago‐
jevich  campaign  list  on  September  12,  2008  indicated  that 
Blagojevich  expected  a  $100,000  contribution  from  Johnston 
in October. And Monk testified that he had “five or six” con‐
versations with Johnston about the “timing” of Johnston pay‐
ing the contribution during October and November 2008. 
  Monk’s several calls with Robert and Rod Blagojevich in 
November 2008 reassuring them that Johnston’s contribution 
12                                                       No. 15‐2526 

would be forthcoming provide additional evidence that John‐
ston had agreed to make the contribution in an unlawful ex‐
change for Blagojevich’s support for the 2008 Act. For exam‐
ple, on November 13, 2008, Robert Blagojevich called Monk, 
who  reported that Johnston  had  said  to  him to “tell the big 
guy I’m good for it.” Monk reported telling Johnston to “get 
it to us as soon as you can.” Monk also tied the contribution 
to  the  2008  Act,  at  least  obliquely,  in  the  conversation  with 
Robert Blagojevich. He said that he wanted to talk to the gov‐
ernor about the timing of the contribution “because there’s ab‐
solutely no connection between the two but there is a legisla‐
tive  issue  down  here  that  I  don’t  want  to  get  in  the 
way  of  .” Monk testified that the “legislative issue” was 
the  2008  Act.  Still,  this  evidence  was  from  Monk,  not  from 
Johnston. 
    But when we add in the evidence of events after the legis‐
lature passed the 2008 Act, the jury had a solid basis for infer‐
ring  that  Johnston  had  agreed  to  a  quid  pro  quo  scheme.  On 
November  24,  2008,  the  same  day  the  bill  was  presented  to 
Blagojevich for his signature, Johnston responded to an email 
chain reporting that the governor would likely sign the 2008 
Act before mid‐December. He wrote to his internal lobbying 
team: “This is getting goofier. We are going to have to put a 
stronger  bit  in  his  mouth!?!”  Although  Johnston  testified  to 
the contrary, the jury was entitled to disbelieve him and infer 
that the “stronger bit” referred to the campaign contribution. 
    Further evidence of an illegal quid pro quo agreement came 
from  the  events  of  December  3,  2008,  when  Monk  and  Rod 
Blagojevich  met  at  a  Blagojevich  campaign  office.  Govern‐
ment tapes captured Monk and Blagojevich discussing what 
to tell Johnston about the timing of the bill signing relative to 
No. 15‐2526                                                       13

Johnston’s contribution. Monk said: “I wanna go to him with‐
out crossing the line and say, give us the f***in’ money.  give 
us the money and one has nothing to do with the other  but 
give us the f***in’ money. Because they’re losin’, they’re losing 
9,000 a day.  For every day it’s not signed.” Monk planned 
to  tell  Johnston  that  he  was  concerned  that  Johnston  would 
“get skittish” about the campaign contribution if Blagojevich 
signed the bill. Monk agreed in his testimony that he under‐
stood from that conversation that “Governor Blagojevich was 
exchanging the signing of the [2008 Act] quickly for that cam‐
paign contribution.” Monk then called Johnston and arranged 
to go see him immediately.  
    Monk  initially  met  with  Johnston  and  Johnston’s  father, 
Billy. The three discussed the 2008 Act and the racetracks’ ea‐
gerness for Blagojevich to sign it. There was no talk of a cam‐
paign  contribution  at  that  point.  After  the  meeting,  Monk 
asked Johnston to walk him out to the parking lot. On their 
way out, Monk told Johnston that the governor “has a concern 
that if he signs the racing legislation, you might not be forth‐
coming  with  a  contribution.”  Johnston’s  account  of  this  en‐
counter shows him as innocent. He testified that he did not 
react kindly to the suggestion. He said he “flew off the handle 
a little bit,” and told Monk that “your suggestion of a contri‐
bution  at  this  time  is  wrong  and  inappropriate,”  due  to  the 
apparent tie between the contribution and signing the bill.  
   But  Monk’s  very  different  account  of  Johnston’s  reaction 
provides  ample  evidence  from which  a  jury  could  find  that 
Johnston  had  agreed  to  the  quid  pro  quo  arrangement.  Later 
that day, Monk called Blagojevich to report the result of the 
meeting with Johnston. Monk reported that Johnston said he 
would  make  the  contribution  within  two  weeks.  Monk  also 
14                                                    No. 15‐2526 

relayed that Johnston had offered to put off part of the contri‐
bution into the next quarter in response to Monk voicing con‐
cerns that Johnston might get “skittish” if Blagojevich signed 
the bill. Monk declined that offer. At trial, Monk testified that 
what  he  had  told  Blagojevich  about  the  conversation  with 
Johnston was accurate. Monk’s testimony about the December 
3 conversation with Johnston gave the jury sufficent evidence 
that  Blagojevich  had  proposed  a  quid  pro  quo  exchange  and 
that Johnston had agreed to it. 
     The racetracks point out correctly that Monk and Johnston 
both  testified  that  there  was  no  “agreement.”  For  example, 
Monk testified about the December 3 meeting: “I thought he 
was going to make a donation. I don’t think we had an agree‐
ment.” But it is easy to read this disclaimer as a merely seman‐
tic  argument  by  experienced  operatives  who  know  that  an 
agreement is a crime. Monk agreed in his testimony that the 
“message” he  intended  to  deliver  on  December  3 was  “that 
once the hundred thousand dollar contribution was made, the 
2008 Racing Act would be signed.” That is a quid pro quo agree‐
ment. Johnston also confirmed in his testimony that he knew 
“Mr. Blagojevich was looking for a contribution before the bill 
would be signed.” And Monk testified that Johnston had re‐
assured him that he would make the contribution. 
    Monk and Johnston did not have to use the word “agree‐
ment” in their testimony to allow a jury to find a quid pro quo 
agreement. The jury was entitled to put two and two together. 
See United States v. Blagojevich, 794 F.3d 729, 738 (7th Cir. 2015) 
(“Few politicians say, on or off the record, ‘I will exchange of‐
ficial act X for payment Y.’ Similarly persons who conspire to 
rob banks or distribute drugs do not propose or sign contracts 
in the statutory language.”). The evidence, viewed in the light 
No. 15‐2526                                                                      15

most  favorable  to  the  casinos,  allowed  the  jury  to  find  that 
Blagojevich conditioned his quick signature on the 2008 Act 
on  Johnston’s  campaign  contribution,  that  Monk  communi‐
cated  that  to  Johnston,  and  that  Johnston  agreed  to  that  ar‐
rangement.  The  evidence  supported  the  jury’s  finding  of  a 
quid pro quo agreement.5  
      C.  Two Predicate Acts 
     The racetracks next challenge the sufficiency of evidence 
that  they  agreed  to  the  commission  of  two  RICO  predicate 
acts.  Liability  for  a  § 1962(c)  RICO  conspiracy  requires  an 
agreement that someone conduct an enterprise through a pat‐
tern of racketeering activity. 18 U.S.C. § 1962(c), (d); Salinas v. 
United States, 522 U.S. 52, 65–66 (1997). Racketeering activity 
is  defined  to  include  any  of  a  long  list  of  crimes.  18  U.S.C. 
§ 1961(1).  A  pattern  of  racketeering  activity  requires  two  or 
more predicate acts. 18 U.S.C. § 1961(5). For the sake of clarity, 
we analyze the two‐predicate‐acts requirement in this section 
and whether those predicate acts were enough to form a pat‐
tern in the next section. 
   A  rational  jury  could  find  that  Johnston  committed  or 
agreed  to  the  commission  of  several  RICO  predicate  acts. 
Johnston’s agreement to bribe Blagojevich  would  count. See 
18 U.S.C. §§ 1951(b)(2), 1961(1); 720 ILCS 5/33‐1; see Evans v. 
United States, 504 U.S. 255, 260–61 (1992) (Hobbs Act extortion 

                                                 
5
  To whatever extent the racetracks seek a new trial on the theory that the 
manifest weight of the evidence was that there was no quid pro quo agree‐
ment,  we  reject  that  request  for  the  reasons  stated  in  this  section.  See 
Whitehead  v.  Bond,  680  F.3d  919,  928–29  (7th  Cir.  2012)  (discussing  legal 
standard for granting new trial because a verdict was against the manifest 
weight of the evidence).
16                                                        No. 15‐2526 

encompasses “taking a bribe”). And agreeing that Blagojevich 
would  commit official misconduct by  signing the  bill  in ex‐
change for a bribe was also an agreed‐upon predicate act. See 
18 U.S.C. § 1961(1)(A); 720 ILCS 5/33‐3(a)(4).  
    “Honest services” wire fraud is also a RICO predicate. See 
18 U.S.C. §§ 1343, 1346, 1961(1)(B). Each use of the wires, such 
as a cellphone call, to arrange the bribe would count, as long 
as Johnston agreed to it or it was foreseeable in carrying out 
his agreement. See Skilling v. United States, 561 U.S. 358, 405–
08  (2010)  (bribery  is  at  the  core  of  “honest  services”  wire 
fraud); see also United States v. Sheneman, 682 F.3d 623, 630 (7th 
Cir. 2012) (foreseeable use of wires is crime even if not actually 
intended  by  defendant);  United  States  v.  Radomski,  473  F.3d 
728, 729 (7th Cir. 2007) (“cellphone to cellphone conversations 
involve  communications  over  wires  at  some  point  in  the 
transmission”). Using the wires for lobbying and political log‐
rolling  is  not  honest  services  wire  fraud,  but  arranging  and 
paying  a  quid  pro  quo  bribe  certainly  is.  See  Blagojevich,  794 
F.3d at 736. It is also possible that the casinos’ daily tax pay‐
ments might have counted as honest services wire fraud. See 
Sheneman, 682 F.3d at 629–30 (“Moreover, it is not necessary 
for the use of the wires to contain any false or fraudulent ma‐
terial,  and  even  a  routine  or  innocent  use  of  the  wires  may 
satisfy this element so long as that use is part of the execution 
of the scheme.”). 
    Each use of the wires can be an individual count of wire 
fraud  and  an  individual  RICO  predicate  for  the  purpose  of 
establishing two predicate acts. See, e.g., Midwest Grinding Co. 
v. Spitz, 976 F.2d 1016, 1024–25 (7th Cir. 1992); see also United 
States v. Garlick, 240 F.3d 789, 792 (9th Cir. 2001) (“each use of 
the wires constitutes a separate violation of 18 U.S.C. § 1343”). 
No. 15‐2526                                                       17

The jury rationally could have found that Johnston agreed to 
a bribery scheme that would foreseeably include at least two 
acts of racketeering. 
   D.  Pattern of Racketeering Activity 
    The casinos run into trouble, however, in showing that the 
parties agreed to predicate acts forming a pattern of racket‐
eering activity. RICO provides that a “pattern of racketeering 
activity requires at least two acts of racketeering activity,” 18 
U.S.C. § 1961(5), but case law shows that two predicate acts 
are not always sufficient. H.J. Inc. v. Northwestern Bell Telephone 
Co., 492 U.S. 229, 237 (1989). To form a pattern, the predicate 
acts must exhibit “continuity plus relationship.” Id. at 239 (ci‐
tation  and  internal  quotation  marks  omitted;  emphasis  re‐
moved). Related predicate acts have “the same or similar pur‐
poses,  results,  participants,  victims,  or  methods  of  commis‐
sion, or otherwise are interrelated by distinguishing charac‐
teristics and are not isolated events.” Id. at 240 (citation and 
internal  quotation  marks  omitted).  The  predicate  acts’  rela‐
tionship is not disputed here. Our focus is on continuity.  
    Continuity  is  “centrally  a  temporal  concept.”  Id.  at  242. 
The continuity requirement ensures that RICO targets “long‐
term criminal conduct,” one classic example being a protec‐
tion racket, in which a criminal extracts monthly “insurance” 
payments  from  businesses.  Id.;  see  also  Gamboa  v.  Velez,  457 
F.3d  703,  705  (7th  Cir.  2006)  (“RICO,  nonetheless,  does  not 
cover all instances of wrongdoing. Rather, it is a unique cause 
of action that is concerned with eradicating organized, long‐
term, habitual criminal activity.”). Continuity limits RICO to 
schemes  meant  to  exist  over  a  period  of  time,  not  one‐off 
crimes.  
18                                                        No. 15‐2526 

    The Supreme Court has divided continuity into two ana‐
lytical types: “‘Continuity’ is both a closed‐ and open‐ended 
concept, referring either to a closed period  of repeated con‐
duct, or to past conduct that by its nature projects into the fu‐
ture with a threat of repetition.” H.J. Inc., 492 U.S. at 241. Here, 
the  agreed  predicate  acts  lacked  the  requisite  continuity  to 
form a pattern under either analysis.  
        1.  Closed‐End Continuity 
    The racetracks’ scheme does not exhibit closed‐end conti‐
nuity, and the casinos admit that they did not rely at trial on 
a closed‐end argument. Closed‐end continuity is satisfied by 
“a series of related predicates extending over a substantial pe‐
riod of time.” H.J. Inc., 492 U.S. at 242. To determine closed‐
end continuity, we examine “the number and variety of pred‐
icate acts and the length of time over which they were com‐
mitted,  the  number  of  victims,  the  presence  of  separate 
schemes  and  the  occurrence  of  distinct  injuries.”  Morgan  v. 
Bank  of  Waukegan,  804  F.2d  970,  975  (7th  Cir.  1986);  see  also 
Vicom, Inc. v. Harbridge Merchant Services, Inc., 20 F.3d 771, 780 
(7th Cir. 1994). Here, the arrangements for the bribe began no 
earlier  than  the  April  2008  meeting  about  the  bill  at  the 
Friends  of  Blagojevich  office  and  ended  in  December  2008, 
when Blagojevich signed the bill. One quid pro quo agreement, 
one planned campaign contribution for one bill, one tax im‐
posed,  and  acts  over  at  most  eight  months  to  arrange  the 
scheme  do  not  show  closed‐end  continuity.  See,  e.g.,  Vicom, 
Inc., 20 F.3d at 780 (nine‐month‐long scheme insufficient for 
closed‐end continuity); Midwest Grinding Co. v. Spitz, 976 F.2d 
1016,  1024  (7th  Cir.  1992)  (same).  The  three‐percent  tax  was 
No. 15‐2526                                                           19

also time‐limited and does not provide the type of distinct in‐
juries or variety of predicate acts that would form closed‐end 
continuity. See Vicom, Inc., 20 F.3d at 781–82. 
        2.  Open‐Ended Continuity 
    The casinos rely instead on a theory of open‐ended conti‐
nuity and the “threat of continuity.” H.J. Inc., 492 U.S. at 242 
(emphasis in original). Open‐ended continuity is satisfied by 
“past conduct that by its nature projects into the future with 
a threat of repetition.” Id. at 241. Our circuit has noted three 
situations  that  satisfy  open‐ended  continuity:  “when  (1)  ‘a 
specific threat of repetition’ exists, (2) ‘the predicates are a reg‐
ular way of conducting [an] ongoing legitimate business,’ or 
(3) ‘the predicates can be attributed to a defendant operating 
as part of a long‐term association that exists for criminal pur‐
poses.’” Vicom, Inc., 20 F.3d at 782 (alteration in original), quot‐
ing H.J. Inc., 492 U.S. at 242–43. 
    The evidence here does not demonstrate a threat of repe‐
tition.  This  case  is  about  one  quid  pro  quo  agreement  to  ex‐
change one campaign contribution for Blagojevich’s signature 
on one bill. Once Blagojevich signed the bill, the scheme was 
over. After we affirmed summary judgment on claims regard‐
ing the 2006 Act, the evidence of bribery in this trial related 
only  to  the  2008  Act.  See  Empress  Casino  III,  763  F.3d  at  731 
(“Evidence is similarly lacking to support a finding that the 
Racetracks  bribed  Governor  Blagojevich  to  sign  the  ‘06  Act 
into law.”). 
    We have repeatedly held that schemes fail to satisfy open‐
ended continuity where they have a “natural ending point.” 
In Roger Whitmore’s Automotive Services, Inc. v. Lake County, we 
affirmed summary judgment for defendants on RICO claims 
20                                                       No. 15‐2526 

alleging that the Lake County Sheriff had cut a towing com‐
pany’s  assigned  towing  area  because  the  owner  had  sup‐
ported the sheriff’s opponent in an election. 424 F.3d 659, 665–
66 (7th Cir. 2005). We rejected open‐ended continuity because 
all of the predicate acts alleged related to campaign fundrais‐
ing from the 1998 election campaign. “[T]he alleged scheme 
had a natural ending point when Del Re was elected sheriff 
and he retired the debt accrued in that campaign.” Id. at 674.  
    We have applied this logic in other cases involving simi‐
larly limited criminal schemes. See, e.g., Gamboa v. Velez, 457 
F.3d 703, 708 (7th Cir. 2006) (holding on pleadings that alleged 
scheme to frame murder suspect did not satisfy continuity be‐
cause scheme was “a one‐time endeavor to wreak havoc upon 
all matters linked to a single murder investigation” that “had 
a  built‐in  end  point:  once  the  frame‐up  was  put  to  rest,  the 
scheme was over”); Vicom, Inc., 20 F.3d at 783 (affirming dis‐
missal  on  pleadings;  no  open‐ended  continuity  because 
fraudulent scheme to inflate company’s value in the eyes  of 
prospective  purchaser  “had  a  natural  ending  point”  with 
company’s  sale);  Uni*Quality,  Inc.  v.  Infotronx,  Inc.,  974  F.2d 
918, 919–920, 922 (7th Cir. 1992) (affirming dismissal on plead‐
ings;  scheme  not  to  pay  for  software  project  did  not  satisfy 
continuity because it had a “natural end point: the completion 
of the [project]”).  
    In Roeder v. Alpha Industries, Inc., the First Circuit applied 
this reasoning to affirm a district court’s Rule 12(b)(6) dismis‐
sal  of  a  similar  RICO  claim  involving  a  one‐time  bribe.  814 
F.2d 22, 23 (1st Cir. 1987). The plaintiff alleged that Alpha In‐
dustries had bribed an employee of another company so that 
Alpha would be included as a subcontractor in a defense con‐
tract. Id. Alpha paid the bribe in three installments, and there 
No. 15‐2526                                                         21

were eleven phone calls and eight letters associated with it. Id. 
at 31. The First Circuit reasoned: “A bribe, which by any real‐
istic appraisal is solitary and isolated, is not transformed into 
the threatening ‘pattern of racketeering activity’ with which 
Congress was concerned simply because  the bribe is imple‐
mented in several steps and involves a number of acts of com‐
munication.” Id. Although the First Circuit decided Roeder be‐
fore H.J. Inc., in which the Supreme Court developed the con‐
tinuity  analysis  framework,  Roeder’s  reasoning  is  consistent 
with H.J. Inc. and applies directly here.  
   In contrast, schemes exhibiting open‐ended continuity are 
not  “inherently  terminable.”  See  Heinrich  v.  Waiting  Angels 
Adoption Services, Inc., 668 F.3d 393, 400, 410–11 (6th Cir. 2012) 
(noting that in fraudulent adoption scheme “there is no inher‐
ent limit to the number of couples seeking to adopt or to the 
number  of  children  that  the  defendants  could  hold  out  as 
available  for  adoption”).  RICO  does  not  require  more  than 
one scheme, H.J. Inc., 492 U.S. at 240, but a scheme must in‐
clude  some  threat  of  continuing  into  the  future  to  satisfy 
open‐ended continuity. 
    Applying  the  reasoning  from  these  cases  to  the  Blago‐
jevich‐Monk‐Johnston  bribery  agreement  in  2008,  a  reason‐
able  jury  could  not  have  found  a  scheme  with  open‐ended 
continuity. No specific threat of repetition existed. Once the 
bill  was  signed,  the  scheme  was  at  its  natural  end  point,  at 
least on the evidence presented at trial. The tax payments un‐
der the 2008 Act, of course, continued for a limited time after 
the  bill’s  signing,  but  that  is  not  enough  to  support  open‐
ended continuity. See Vicom, Inc., 20 F.3d at 781 (“Mail fraud 
and wire fraud are perhaps unique among the various sorts 
22                                                     No. 15‐2526 

of ‘racketeering activity’ possible under RICO in that the ex‐
istence of a multiplicity of predicate acts  may be no indica‐
tion of the requisite continuity of the underlying fraudulent 
activity.”) (alteration in original), quoting Lipin Enterprises Inc. 
v. Lee, 803 F.2d 322, 325 (7th Cir. 1986) (Cudahy, J., concurring). 
    The  casinos  argue  that  they  satisfied  the  continuity  re‐
quirement based on the possibility that the racetracks would 
again  employ  bribery  when  the  2008  Act  was  scheduled  to 
sunset in 2011. In denying the racetracks’ Rule 50(b) motion, 
the  district  court  adopted  this  theory,  noting  that  the  jury 
could  have  found  a  threat  of  repetition  from  evidence  that 
“the 2008 Act included a sunset provision, and Johnston and 
other members of the horse racing industry considered what 
would happen when the Act expired in 2011  along with the 
testimony  that  Blagojevich  regularly  traded  state  action  for 
campaign contributions  .” Such suspicions are understand‐
able  but are  too  close  to  speculative to support a finding of 
continuity.  There  would be a gubernatorial election in 2010. 
No one in 2008 could know who would be governor in 2011, 
much  less  whether  illegal  tactics  would  be  needed  or  even 
welcome in securing reenactment in 2011.  
   The  evidence  regarding  the  racetracks’  consideration  of 
the  2008  Act’s  sunset  provision  does  not  show  any  plans  to 
use illegal means to secure renewal. The racetracks rely on a 
September 2008 email exchange. The email exchange shows 
the racetracks planning to have the 2008 Act run for a longer 
period so that they could get a replacement act passed before 
the 2008 Act expired. Those emails are about the minutiae of 
drafting the 2008 Act, not a criminal scheme for getting a fu‐
ture bill enacted. The email chain opened with this message: 
“Draft of extension bill amendment. We will need to change 
No. 15‐2526                                                        23

page 5, line 10 to reflect repeal effective 3 years after effective 
date of law.” The reply email said: “We should just make it the 
end  of  2011  so  we  don’t  have  the  possibility  of  it  falling 
through the cracks. Similar to what happened when [the 2006 
Act] expired on May 24th and we were still trying to get the 
extension passed at the end of May. In 2011 the veto session 
could end up being later than three years after the effective 
date.  Then  again,  that  would  be  a  nice  problem  to  have  to 
worry about.” That message was forwarded with a message 
reading: “See Jack’s comments below, with which I agree. Jack 
are  you  having  [redacted]  review  the  findings  to  add  any‐
thing  in  finding  5?  [When  we  hear]  from  you  we  will  have 
Andrea redraft to fix this expiration problem.” Jack replied: 
“Yes. I need to give him a call to discuss.” 
    In  their  closing  argument,  the  casinos  told  the  jury  that 
these  emails  showed  that  “this  pattern  is  going  to  happen 
again, and it would have but for” the government arresting 
and prosecuting Blagojevich. We are not convinced this is a 
reasonable reading of this email chain. The emails reflect the 
racetracks’ awareness that new legislation would be needed 
in the future and their intent to pursue it. But that is all the 
emails show. There is no indication that the racetracks consid‐
ered how to get the later act through the legislature or how to 
get the governor to sign it, let alone that they were planning 
or even contemplating another bribe to an as‐yet‐unknowable 
governor or legislators.  
     The  evidence  certainly  shows  that  Blagojevich’s  regular 
way of conducting business involved bribery. And Johnston 
knew about the criminal investigation into Blagojevich by late 
2007. But Blagojevich is not the defendant here. The question 
is  the  scope  of  what  Johnston  and  the  racetracks  agreed  to. 
24                                                     No. 15‐2526 

Monk  and  Johnston  both  testified  that  Johnston  was  not 
aware of the various other Blagojevich schemes mentioned at 
trial. Johnston and the racetracks’ liability for RICO conspir‐
acy cannot be based on “mere association with an enterprise.” 
Brouwer  v.  Raffensperger,  Hughes  &  Co.,  199  F.3d  961,  965–66 
(7th Cir. 2000). The standard, rather, is whether these defend‐
ants  agreed  that  someone  would  commit  two  predicate  acts 
and whether these defendants agreed “to maintain an interest in 
or control of an enterprise or to participate in the affairs of an 
enterprise through a pattern of racketeering activity.” Empress 
Casino III, 763 F.3d at 734–35 (citations and internal quotation 
marks omitted). There is no evidence that Johnston agreed to 
participate in any corrupt scheme except for the one to have 
Blagojevich sign the 2008 Act. A one‐time bribe to a corrupt 
public official is criminal and wrong, but without more it is 
not enough to prove a pattern of racketeering activity. 
     This case contrasts with H.J. Inc., for example, where plain‐
tiffs alleged a six‐year scheme where defendants “with some 
frequency”  bribed  public  utility  commissioners  to  approve 
unreasonable  rates.  492  U.S.  at  250.  Those  plaintiffs  could 
have  shown  open‐ended  continuity  because  “the  alleged 
bribes were a regular way of conducting [defendant’s] ongo‐
ing business, or a regular way of conducting or participating 
in  the  conduct of the  alleged and ongoing  RICO enterprise, 
the [utility commission].” Id. Here, the evidence of unlawful 
activity related to only the 2008 Act. The casinos did not pre‐
sent evidence that would allow a reasonable jury to find that 
the  racetracks  agreed  to  conduct  their  business  regularly 
through quid pro quo bribery or agreed to participate regularly 
in Blagojevich’s larger corrupt scheme through bribery, or that 
there was a threat of such activity. 
No. 15‐2526                                                           25

    It  is,  of  course,  possible  that  the  racetracks  might  have 
tried to use bribery again in 2011, if Blagojevich had not been 
removed from office and had run successfully for a third term. 
That speculative possibility is not enough to support the jury 
finding of a conspiracy to engage in a RICO pattern of racket‐
eering activity. Rather,  the  evidence shows a scheme  with a 
“natural ending point.” Blagojevich signed the 2008 Act into 
law. There is insufficient evidence to support a jury finding of 
a  pattern  of  racketeering  activity,  so  we  reverse  the  district 
court’s denial of the racetracks’ Rule 50(b) renewed motion for 
judgment as a matter of law on this issue.  
III. Leave to Amend 
     We next address the racetracks’ claim that the district court 
abused its discretion by allowing the casinos to add state‐law 
claims  for  civil  conspiracy  and  unjust  enrichment  to  their 
complaint  after  we  affirmed  summary  judgment  regarding 
the 2006 Act but let claims regarding the 2008 Act move for‐
ward. Leave to amend pleadings is left to the sound discretion 
of  the  district  court.  McCoy  v.  Iberdrola  Renewables,  Inc.,  760 
F.3d  674,  684  (7th  Cir.  2014);  Trustmark  Insurance  Co.  v.  Gen‐
eral &  Cologne  Life  Re  of  America,  424  F.3d  542,  553  (7th  Cir. 
2005). Because the casinos sought to amend their complaint 
after the deadline set by the district court’s original schedul‐
ing order,  Federal  Rule of  Civil Procedure 16(b)(4) required 
them  to  show  good  cause  for  amendment,  a  standard  that 
“primarily  considers  the  diligence  of  the  party  seeking 
amendment.”  Trustmark  Insurance,  424  F.3d  at  553  (citation 
and internal quotation marks omitted). 
   We find no abuse of discretion here. The amendment was 
a prompt response to the altered landscape of the case after 
we affirmed summary judgment on the 2006 Act claims but 
26                                                           No. 15‐2526 

allowed the 2008 Act claims to go forward. We issued our rul‐
ing on summary judgment on August 15, 2014, in which we 
signaled there might well be a problem in showing a pattern 
based on only the 2008 Act. Empress Casino III, 763 F.3d at 735. 
The casinos moved for leave to amend their complaint on Oc‐
tober 2, 2014.  
     We regularly affirm district courts’ decisions to deny un‐
duly delayed requests to amend pleadings. See, e.g., McCoy, 
760 F.3d at 687 (affirming district court denial, under Rule 15, 
of  leave  to  amend  counterclaims  six  months  after  original 
counterclaims had been dismissed, noting “the unexplained 
delay looks more like procedural gamesmanship than legiti‐
mate ignorance or oversight”). But affirming discretionary de‐
nial of leave to amend does not suggest that we would also 
hold that a court would have abused its discretion in granting 
leave to amend, even in similar circumstances. In their appel‐
late  briefing  on  amendment  issue,  the  racetracks  have  not 
cited a case in which we reversed a district court’s exercise of 
discretion to grant leave to amend. Such cases are exceedingly 
rare.  Cf.  Venters  v.  City  of  Delphi,  123  F.3d  956,  969  (7th  Cir. 
1997) (reversing district court’s decision to consider statute of 
limitations defense never asserted in pleading and first raised 
in reply brief on summary judgment). 
    With  a  late  motion  for  leave  to  amend,  the  “underlying 
concern is the prejudice to the defendant rather than simple 
passage of time.” McCoy, 760 F.3d at 687. As the district court 
held, since the new state‐law claims relied on the same facts 
as the RICO claim, the amendments did not unfairly prejudice 
the  racetracks.  Both  state‐law  theories,  civil  conspiracy  and 
unjust enrichment, depended on the quid pro quo agreement 
No. 15‐2526                                                      27

between Blagojevich and Johnston, brokered by Monk. The Il‐
linois civil conspiracy claim was based on the agreement be‐
tween  Johnston  and  Blagojevich.  See  Fritz  v.  Johnston,  807 
N.E.2d 461, 470 (Ill. 2004) (defining elements of civil conspir‐
acy). Unjust enrichment under Illinois law requires a plaintiff 
to show that a defendant has “unjustly retained a benefit to 
the plaintiff’s detriment, and that defendant’s retention of the 
benefit violates the fundamental principles of justice, equity, 
and  good  conscience.”  HPI  Health  Care  Services,  Inc.  v.  Mt. 
Vernon Hospital, Inc., 545 N.E.2d 672, 679 (Ill. 1989). Here, the 
unjust benefits were the payments received as a result of the 
agreed bribe to sign the 2008 Act. 
     The  racetracks  argue  that  the  additional  claims  unfairly 
prejudiced them because they were unable to conduct suffi‐
cient  discovery  on  a  potential  unclean  hands  defense  to  the 
unjust enrichment claim. We are not persuaded. The district 
court enforced many of the racetracks’ document and deposi‐
tion requests related to the casinos’ lobbying on the 2006 and 
2008 Acts. For example, the court enforced the racetracks’ mo‐
tion to compel production of documents “evincing any com‐
munications” between the casinos and legislators or the gov‐
ernor “relating to the Racing Acts.” The court also required 
production of “documents sufficient to show all contributions 
made to Mr. Blagojevich or to members of or candidates for 
the  Illinois  General  Assembly  between  2005  and  2008.”  The 
court also enforced a Rule 30(b)(6) deposition notice regard‐
ing all “communications between [Plaintiff] and any member 
of  the  Illinois  General  Assembly  regarding  the  2006  and 
2008  Racing  Acts  .”  Although  the  court  did  not  enforce 
every  discovery  request  the  racetracks  made,  they  still  con‐
ducted substantial discovery into the casinos’ political activi‐
ties.  The  racetracks  have  not  demonstrated  unfair  prejudice 
28                                                               No. 15‐2526 

here  such  that  we  could  conclude  that  the  district  court 
abused its discretion in granting leave to amend.6 
IV. Claims of Trial Error 
    The racetracks also appeal the denial of their Rule 59 mo‐
tion for a new trial based on several alleged trial errors. We 
review the denial of a Rule 59 motion for a new trial for an 
abuse of discretion. Davis v. Wisconsin Dep’t of Corrections, 445 
F.3d 971, 979 (7th Cir. 2006). An appellate court will order a 
new trial in a civil case “only when the record shows that the 
jury’s verdict resulted in a miscarriage of justice or where the 
verdict, on the record, cries out to be overturned or shocks our 
conscience.” Id. (citation and internal quotation marks omit‐
ted). We find no abuse of discretion in the district court’s con‐
clusion that the alleged errors do not warrant a new trial. We 
examine the claims of error in turn. 
      A.  Evidence of 2002–2007 Campaign Contributions 
    The racetracks argue that the district court erred by admit‐
ting evidence of their contributions to Rod Blagojevich from 

                                                 
6 The racetracks argue on appeal that leave to amend unfairly prejudiced 
them because it introduced the possibility of punitive damages into the 
case. The racetracks did not make this argument to the district court, so it 
is forfeited. Even if it were not forfeited, it is unconvincing. First, this was 
a civil RICO case in which the defendants already faced the threat of treble 
damages under 18 U.S.C. §1964(c). Also, the racetracks cite cases affirming 
denials  of  leave  to  amend  to  add  punitive  damage  claims.  See  Knapp v. 
Whitaker, 757 F.2d 827, 849 (7th Cir. 1985); Orix Credit Alliance, Inc. v. Taylor 
Machine Works, Inc., 125 F.3d 468, 481 (7th Cir. 1997); Hartis v. Chicago Title 
Ins. Co., 694 F.3d 935, 948–49 (8th Cir. 2012). A late attempt to add punitive 
damages might give a district court a sound basis to deny leave to amend, 
at least if RICO trebling were not already in the case, but that would not 
mean the court lacked discretion to allow the amendment. 
No. 15‐2526                                                          29

2002  to  2007  and  also  erred  by  not  instructing  the  jury  that 
those contributions were legal. We review the district court’s 
decision to admit the evidence of the 2002 to 2007 contribu‐
tions  to  Blagojevich  for  abuse  of  discretion.  Geitz  v.  Lindsey, 
893 F.2d 148, 150 (7th Cir. 1990). We find none here.  
    The  district  court’s  ruling  on  the  racetracks’  motion  in 
limine admitted evidence of the 2002 to 2007 contributions be‐
cause  the  evidence  “tends  to  support  the  notion  that  [John‐
ston] would have agreed to make a significant contribution in 
2008 and that Blagojevich and his agents would have sought 
a significant contribution from Johnston at that time.” The ev‐
idence  at  trial  confirmed  the  district  court’s  theory  of  rele‐
vance.  In  one  recorded  telephone  conversation,  Monk  re‐
ported that Johnston said he was not worried about the prom‐
ised  contribution  because  he  had  “a  history  of  giving  these 
amounts  .” The history of contributions also gave context 
to Blagojevich’s statement at the April 2008 meeting that he 
appreciated  Johnston’s  past  support  and  would  appreciate 
more.  
    The district court did not abuse its discretion by declining 
to exclude the contributions as “propensity” evidence under 
Federal Rule of Evidence 404(b)(1). It is hard to see why the 
casinos would be using the racetracks’ past legal contributions 
to Blagojevich to prove the racetracks’ “propensity to behave 
in a certain way,” as Rule 404(b)(1) prohibits. See United States 
v. Gomez, 763 F.3d 845, 855 (7th Cir. 2014) (en banc). The casi‐
nos were trying to prove the opposite of a legal contribution. 
Rather, it makes more sense that the past legal contributions 
were used to show “opportunity” to engage in an illegal quid 
pro  quo  scheme.  See  Fed.  R.  Evid.  404(b)(2). Consistent  with 
that reasoning, the district court limited the contributions’ use 
30                                                     No. 15‐2526 

to showing that the racetracks “had a regular practice of mak‐
ing significant contributions to Rod Blagojevich’s campaigns” 
and  “as  support  for  the  proposition  that  Blagojevich  would 
have sought a significant contribution from Johnston in 2008.” 
    The evidence of the contributions also was not so unfairly 
prejudicial in linking the racetracks to Blagojevich that the ev‐
idence should have been kept out under Federal Rule of Evi‐
dence  403.  Plenty  of  other  evidence  linked  Johnston  and 
Blagojevich, some of it in much more damning fashion. And 
evidence of the earlier contributions was not entirely harmful 
to the racetracks: on the stand, Johnston himself brought up 
his  contribution  to  Blagojevich  from  2002  and  2006  in  re‐
sponse to questions about media reports in 2008 that an un‐
named  racetrack  executive  had  promised  Blagojevich  a 
$100,000 contribution for the governor’s signature on legisla‐
tion. The district court also gave a proper limiting instruction, 
which would have mitigated any risk of unfair prejudice. Ab‐
sent indications to the contrary, we presume that juries heed 
limiting instructions. United States v. Mallett, 496 F.3d 798, 802 
(7th Cir. 2007). 
    We also disagree with the racetracks that the district court 
erred by refusing to instruct the jury that the 2002 to 2007 con‐
tributions  were  legal  and  not  bribes.  The  judge  actually  in‐
structed the jury: “You have heard evidence that the defend‐
ants made campaign contributions to Friends of Blagojevich 
in the years 2002 through 2007. It is common for citizens and 
corporations  to  donate  to  political  campaigns,  and  there  is 
nothing illegal about this practice.” This instruction was a lit‐
tle weaker than the instruction the court was originally plan‐
ning to give, which would have said that the 2002 to 2007 con‐
No. 15‐2526                                                                    31

tributions “were legal campaign contributions.” We are confi‐
dent,  though,  that  the  jury  would  not  have  been  confused 
about the legality of the 2002 to 2007 contributions. The dis‐
trict court did not abuse its discretion in wording the instruc‐
tion as it did.7 
      B.  The  Fifth  Amendment  and  the  Adverse  Inference  Instruc‐
          tion 
    The government’s letter offering Johnston immunity from 
prosecution in exchange for information on Blagojevich said: 
“Your  attorney  has  represented  that  such  information  may 
tend to incriminate you.” The judge instructed the jury: “In a 
civil case like this one, you may infer that Mr. Johnston had 
information that would have incriminated him. You are not 
required to draw this inference.” The racetracks argue that the 
district court erred by giving this instruction. They point out 
that Johnston testified before the grand jury and in the Blago‐
jevich trials, albeit subject to immunity, and assert that he an‐
swered every question in this case.8 


                                                 
7
  To the extent the casinos also complain about evidence of Johnston’s con‐
tributions to former Illinois Governor Jim Edgar, the district court did not 
abuse its discretion in finding that the racetracks had opened the door to 
that  evidence  by  attempting  to  minimize  their  contributions  to  Blago‐
jevich. 
8 In this trial, Johnston first testified that he had told the government what 
he knew before receiving immunity from prosecution. As Johnston’s law‐
yers  admitted  the  next  morning,  that  was  incorrect.  First  Johnston  re‐
ceived  his  immunity  letter.  Only  then  did  he  answer  the  government’s 
questions. Johnston’s lawyers agreed that he would correct this misstate‐
ment in his later testimony. Yet on redirect examination by the casinos’ 
lawyer,  Johnston  still stuck  to  his false  story  from  the  previous day.  Fi‐
nally, after still more questioning, Johnston admitted that he had signed 
32                                                       No. 15‐2526 

     “We review a district court’s choice of jury instruction de 
novo when  the  underlying assignment of error implicates  a 
question of law ; however, general attacks on jury instruc‐
tions are reviewed for an abuse of discretion.” United States v. 
Macedo, 406 F.3d 778, 787 (7th Cir. 2005); see also United States 
v. Tavarez, 626 F.3d 902, 904 (7th Cir. 2010). 
     The district court did not abuse its discretion in giving the 
adverse inference instruction, which was legally accurate and 
permissible. The Fifth Amendment allows adverse inference 
instructions  against  parties  in  civil  actions.  Baxter  v.  Pal‐
migiano, 425 U.S. 308, 318 (1976). The instruction here did not 
tell the jury to give Johnston’s silence “more evidentiary value 
than was warranted by the facts surrounding his case.” Id. at 
318. Johnston told the jury that he testified before a grand jury 
and at both of Blagojevich’s trials and never refused to answer 
a question. He also testified that he had told the jury the same 
story about the events of December 3, 2008 that he had testi‐
fied to in the Blagojevich trials and that he did not believe any 
of his testimony incriminated him. Johnston’s counsel argued 
to the jury that Johnston had disclosed everything to the gov‐
ernment  and  that  there  were  no  adverse  inferences  to  be 
made. 
    Reversing  course  and  testifying  after  invoking  the  Fifth 
Amendment privilege does not remove the relevance of a wit‐
ness’s prior silence as one piece of evidence a jury may con‐
sider. See Harris v. City of Chicago, 266 F.3d 750, 755 (7th Cir. 
2001) (abuse of discretion to bar evidence of prior invocation 
of Fifth Amendment right by defendant who later waived the 

                                                 
the immunity letter before answering questions. This sequence could not 
have reflected well on Johnston’s credibility with the jury. 
No. 15‐2526                                                                  33

right and testified at trial); cf. Evans v. City of Chicago, 513 F.3d 
735,  745  (7th  Cir.  2008)  (no  abuse  of  discretion  in  excluding 
evidence of prior invocation of Fifth Amendment while also 
allowing  defendants  who  had  previously  invoked  Fifth 
Amendment to testify, because judge allowed further discov‐
ery after defendants elected to testify, although it was a “close 
call”). Johnston’s credibility was at the core of this trial. The 
jury had to choose between competing accounts from Monk 
and Johnston. The jury could properly consider Johnston’s in‐
vocation of his Fifth Amendment rights and his delay in an‐
swering questions. For example, it would not have been un‐
reasonable to view his initial refusal to answer questions as a 
tactic to get his story straight before doing so, and his reluc‐
tance to be candid about the timing adds support for that in‐
terpretation.9 
     C.  Exclusion of Victim Impact Letter 
   The racetracks offered as evidence a victim impact letter 
the  U.S.  government  sent  to  Johnston  in  connection  with 
Blagojevich’s criminal case. The form letter told Johnston that 
the “judge is interested in knowing the impact this crime has 

                                                 
9
  The racetracks point to the Ninth Circuit’s statement in Doe ex rel. Rudy‐
Glanzer v. Glanzer, 232 F.3d 1258, 1265 (9th Cir. 2000), that “no negative 
inference can be drawn against a civil litigant’s assertion of his privilege 
against self‐incrimination unless there is a substantial need for the infor‐
mation and there is not another less burdensome way of obtaining that 
information.” The circumstances in Doe were very different from this case, 
and the Ninth Circuit also noted that the propriety of an adverse inference 
instruction  had  to  be  judged  “on  a  case‐by‐case  basis  under  the  micro‐
scope of the circumstances of that particular civil litigation.” Id. at 1265. 
The district judge here did so and did not abuse his discretion by giving 
the adverse‐inference instruction. 
34                                                       No. 15‐2526 

had on you and your family,” and solicited a Victim Impact 
Statement.  
    The  district  court  excluded  the  letter  because  the  “only 
conceivable  purpose”  for  admitting  it  would  have  been  to 
show that the government viewed Johnston as a victim. We 
find no abuse of discretion. The district court was correct that 
the letter, if offered to prove that Johnston was a victim rather 
than a  participant, is  hearsay, and it had minimal probative 
value.  Using  the  letter  to  prove  that  Johnston  was  a  victim 
would be using an out‐of‐court statement for the truth of the 
matter asserted. 
    The fact that the government included Johnston, perhaps 
just to ensure it did not leave anyone out, in its efforts to com‐
ply with the Crime Victims’ Rights Act, 18 U.S.C. § 3771, also 
offers no evidence of probative value. Imagine an effort to get 
around the hearsay problem by calling a prosecutor to testify 
in the civil case. The racetracks’ lawyers would have asked her 
whether she believed Johnston was a victim or a participant. 
Her answer would have been an opinion, and it would have 
been  based  on  a  set  of  information  different  from  what  the 
civil jury would hear. Any fair response to an opinion in either 
direction would quickly devolve into an argumentative exam‐
ination that would almost certainly generate more heat than 
light. This would not have been a useful contribution to the 
trial. In contrast, Johnston’s immunity letter was both specific 
to Johnston and relevant to his actions, as discussed above. 
      D.  Damages Argument 
   Finally,  the  racetracks  tried  to  argue  in  closing  that  Illi‐
nois’s  “60‐day”  rule  mitigated  the  damages  caused  by  their 
No. 15‐2526                                                           35

planned  bribery  of  Blagojevich.  Under  the  Illinois  Constitu‐
tion, Art. 4 § 9(b), a bill passed by the General Assembly that 
the governor does not veto becomes law 60 days after it is pre‐
sented to the governor. The racetracks wanted to argue that 
they should be liable, at most, for the taxes levied in the days 
between the day Blagojevich signed the 2008 Act and the day 
the  bill  would  have  become  law  anyway  under  the  60‐day 
rule.  The  judge  sustained  the  casinos’  objection  because  the 
argument was contrary to the jury instructions.  
     The  district  judge  did  not  abuse  his  discretion  in  not  al‐
lowing a closing argument contrary to the jury instructions. 
“Broad discretion is reposed in the trial court to control clos‐
ing arguments and its discretion in this area will not be over‐
turned  absent  a  showing  of  clear  abuse.”  United  States  v. 
Sands, 815 F.3d 1057, 1063 (7th Cir. 2015), quoting United States 
v.  Grabiec,  563  F.2d  313,  319  (7th  Cir.  1977).  The  instructions 
allowed the jury to consider the 60‐day rule with regard to the 
racetracks’ motives. “With regard to causation,” the jury in‐
structions read, “this evidence does not matter. The defend‐
ants may be held liable for any injury proximately caused by 
the alleged agreement to pay a bribe to Governor Blagojevich 
regardless of any events that could have happened in the fu‐
ture.” And the district court instructed the jury that damages 
should be “the amount of money that will fairly compensate 
plaintiffs for any loss to their business or property that you 
find  was  proximately  caused  by”  the  racetracks’  unlawful  ac‐
tions (emphasis added). 
    The  district  court  was  on  solid  ground  here  because  the 
racetracks never mentioned using the 60‐day rule in relation 
to damages in the argument surrounding the 60‐day rule’s ad‐
missibility. Before trial, the racetracks argued that the 60‐day 
36                                                        No. 15‐2526 

rule was relevant to whether the casinos had carried their bur‐
den of showing proximate cause. When that argument did not 
work, they argued it was relevant to their lack of motivation 
to  bribe  Blagojevich.  They  never  mentioned  damages.  The 
district court’s ruling on the motions in limine admitted evi‐
dence of the 60‐day rule on a “motive theory of relevance,” 
and on the condition that the racetracks make an offer of proof 
that they were aware of the rule at the relevant time. 
    The racetracks now deny that their appellate argument is 
a challenge to the district court’s jury instruction on proximate 
cause. They assert  that their argument  related only to dam‐
ages stemming from Blagojevich’s signature of the 2008 Act, 
not whether the racetracks’ actions caused Blagojevich to sign 
the 2008 Act. The racetracks argue that the casinos’ injury is 
easily divisible so that the damages argument does not con‐
tradict  our  previous  rejection  of  the  60‐day  rule  as  a  bar  to 
proving proximate causation, which the district court cited in 
its ruling on the motions in limine. See Empress Casino III, 763 
F.3d at 733 (“the Racetracks may be ‘jointly and severally lia‐
ble for any indivisible injury legally caused by [their] tortious 
conduct,’  regardless  of  innocent  alternative  causes”)  (altera‐
tion in original), quoting Restatement (Third) of Torts: Appor‐
tionment of Liability § 12.  
    Perhaps these might have been good arguments to make 
to the district court before trial or while hammering out jury 
instructions. As the district court pointed out, though, “at no 
point did defendants suggest that even if the Court accepted 
the plaintiffs’ proposed proximate cause definition as to lia‐
bility,  a  different  instruction  was  warranted  for  damages.” 
The district court did not abuse its discretion in disallowing 
No. 15‐2526                                                        37

at closing a surprise use of evidence that contradicted the jury 
instructions. 
                               *    *    * 
     To sum up, we affirm the decisions and judgment of the 
district court in all respects except one: the jury did not have 
a legally sufficient basis in the evidence to allow them to find 
that there was a pattern of racketeering activity. Accordingly, 
we AFFIRM the district court’s denial of the Rule 59 motion 
for a new trial, REVERSE the district court’s denial of the race‐
tracks’ Rule 50(b) renewed motion for judgment as a matter of 
law as to the RICO count, and REMAND this case for entry of 
a modified judgment consistent with this opinion. The plain‐
tiff casinos remain entitled to the $25,940,000 in damages for 
the  state‐law  claims, but  they  are  not  entitled  to  have  those 
damages trebled under RICO.